Exhibit 10.3

 

AMENDED AND RESTATED
INVESTMENT ADVISORY AGREEMENT

BETWEEN

OWL ROCK CAPITAL CORPORATION II

AND

OWL ROCK CAPITAL ADVISORS LLC

 

This Agreement (the “Agreement”) is made as of November 6, 2018, by and between
Owl Rock Capital Corporation II, a Maryland corporation (the “Company”), and Owl
Rock Capital Advisors LLC, a Delaware limited liability company (the “Adviser”).

WHEREAS, the Company is a closed-end management investment company that has
elected to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

WHEREAS, the Company and the Adviser are parties to the Investment Advisory
Agreement, dated February 6, 2017 (the “Prior Agreement”); and

WHEREAS, the Company and the Adviser desire to amend and restate the Prior
Agreement in its entirety to provide that all provisions of the Agreement will
remain in effect at such time as the shares of the Company’s common stock, par
value $0.01 per share, become “Covered Securities” (as such term is defined in
Section 18 of the U.S. Securities Act of 1933, as amended (the “Securities
Act”)).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1)

Duties of the Adviser

 

a)

The Company hereby employs the Adviser to act as the investment adviser to the
Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (x) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form N-2 (as amended from time
to time, the “Registration Statement”) to be filed with the Securities and
Exchange Commission (the “SEC”); (y) in accordance with all other applicable
federal and state laws, rules and regulations, and the Company’s charter as may
be amended from time to time (the “Charter”) and by-laws as the same shall be
amended from time to time; and (z) in accordance with the Investment Company
Act. Without limiting the generality of the foregoing, the Adviser shall, during
the term and subject to the provisions of this Agreement: (i) determine the
composition and allocation of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes;
(ii) identify/source, research, evaluate and negotiate the structure of the
investments made by the Company; (iii)  execute, close, service and monitor the
Company’s investments; (iv)

 

--------------------------------------------------------------------------------

 

 

determine the securities, loans and other assets that the Company will purchase,
retain, or sell; (v) use reasonable endeavors to ensure that the Company’s
investments consist mainly of shares, securities, loans or currencies (or
derivative contracts relating thereto), which for the avoidance of doubt may
include notes and other evidences of indebtedness (whether or not such
investment are securities as defined under the Securities Act); (vi) perform due
diligence on prospective portfolio companies; and (vii) provide the Company with
such other investment advisory, research, and related services as the Company
may, from time to time, reasonably require for the investment of its funds,
including providing operating and managerial assistance to the Company and its
portfolio companies as required. Subject to the supervision of the Board, the
Adviser shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to acquire debt financing, the Adviser
will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary or appropriate for the
Adviser to make investments on behalf of the Company through a special purpose
vehicle, the Adviser shall have authority to create or arrange for the creation
of such special purpose vehicle and to make such investments through such
special purpose vehicle (in accordance with the Investment Company Act).

 

b)

The Adviser hereby accepts such employment and agrees during the term hereof to
render the services described herein for the compensation provided herein.

 

c)

The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

d)

Subject to review by, and the overall control of, the Board, the Adviser shall
keep and preserve for the period required by the Investment Company Act any
books and records relevant to the provision of its investment advisory services
to the Company and shall specifically maintain all books and records in
accordance with Section 31(a) of the Investment Company Act with respect to the
Company’s portfolio transactions and shall render to the Board such periodic and
special reports as the Board may reasonably request or as may be required under
applicable federal and state law, and shall make such records available for
inspection by the Board and its authorized agents, at any time and from time to
time during normal business hours. The Adviser agrees that all records that it
maintains for the Company are the property of the Company and will surrender
promptly to the Company any such records upon the Company’s request and
termination of this Agreement pursuant to Section 10, provided that the Adviser
may retain a copy of such records.

 

e)

The Adviser shall be primarily responsible for the execution of any trades in
securities or loans in the Company’s portfolio and the Company’s allocation of
brokerage commissions.

 

f)

The Adviser shall, upon request by an official or agency administering the
securities laws of a state (a “State Administrator”), submit to such State
Administrator the reports and statements required to be distributed to the
Company’s stockholders pursuant to this

2

 

--------------------------------------------------------------------------------

 

 

Agreement, any registration statement filed with the SEC and applicable federal
and state law.

 

g)

The Adviser has a fiduciary responsibility and duty to the Company and the
Company’s stockholders for the safekeeping and use of all the funds and assets
of the Company, whether or not in the Adviser’s immediate possession or control.
The Adviser shall not employ, or permit another to employ, such funds or assets
except for the exclusive benefit of the Company. The Adviser shall not, by entry
into an agreement with any stockholder of the Company or otherwise, contract
away the fiduciary obligation owed to the Company and the Company’s stockholders
under common law.

2)

Company’s Responsibilities and Expenses Payable by the Company

 

a)

Except as otherwise provided herein or in the Administration Agreement (the
“Administration Agreement”), dated February 6, 2017, between the Company and the
Adviser (the Adviser, in its capacity as the administrator, the
“Administrator”), the Adviser shall be solely responsible for the compensation
of its investment professionals and employees and all overhead expenses of the
Adviser (including rent, office equipment and utilities).

 

b)

The Company, either directly or through reimbursement to the Adviser, shall bear
all other costs and expenses of its operations, administration and transactions,
including (without limitation): expenses deemed to be “organization and offering
expenses” of the Company for purposes of Conduct Rule 2310(a)(12) of the
Financial Industry Regulatory Authority (for purposes of this Agreement, such
expenses, exclusive of commissions, the dealer manager fee, any discounts and
other similar expenses paid by investors at the time of sale of the stock of the
Company, are hereinafter referred to as “Organization and Offering Costs”);
corporate and organizational expenses relating to offerings of shares of Common
Stock, subject to limitations included in the Agreement; the cost of calculating
the Company’s net asset value, including the cost of any third-party valuation
services; the cost of effecting any sales and repurchases of the Common Stock
and other securities; fees and expenses payable under any dealer manager
agreements, if any; debt service and other costs of borrowings or other
financing arrangements; costs of hedging; expenses, including travel expense,
incurred by the Adviser, or members of the Investment Team, or payable to third
parties, performing due diligence on prospective portfolio companies and, if
necessary, enforcing the Company’s rights; escrow agent, transfer agent and
custodial fees and expenses; fees and expenses associated with marketing
efforts; federal and state registration fees, any stock exchange listing fees
and fees payable to rating agencies; federal, state and local taxes; independent
directors’ fees and expenses, including certain travel expenses; costs of
preparing financial statements and maintaining books and records and filing
reports or other documents with the SEC (or other regulatory bodies) and other
reporting and compliance costs, including registration fees, listing fees and
licenses, and the compensation of professionals responsible for the preparation
of the foregoing; the costs of any reports, proxy statements or other notices to
stockholders (including printing and mailing costs), the costs of any
stockholder or director meetings and the compensation of personnel responsible
for the preparation of the foregoing and related matters; commissions and other
compensation payable to brokers or dealers; research and market

3

 

--------------------------------------------------------------------------------

 

 

data; fidelity bond, directors and officers errors and omissions liability
insurance and other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone and staff;
fees and expenses associated with independent audits, outside legal and
consulting costs; costs of winding up; costs incurred in connection with the
formation or maintenance of entities or vehicles to hold the Company’s assets
for tax or other purposes; extraordinary expenses (such as litigation or
indemnification); and costs associated with reporting and compliance obligations
under the Advisers Act and applicable federal and state securities laws.  

Notwithstanding anything to the contrary contained herein, the Company shall
reimburse the Adviser (or its affiliates) for an allocable portion of the
compensation paid by the Adviser (or its affiliates) to the Company’s Chief
Compliance Officer and Chief Financial Officer and their respective staffs
(based on a percentage of time such individuals devote, on an estimated basis,
to the business affairs of the Company).

Notwithstanding the foregoing, the Company shall not be liable for Organization
and Offering Costs to the extent that Organization and Offering Costs, together
with all prior Organization and Offering Costs, exceed 1.5% of the aggregate
gross proceeds from the offering of the Company’s securities.

 

c)

In addition to the compensation paid to the Adviser pursuant to Section 3, the
Company shall reimburse the Adviser for all expenses of the Company incurred by
the Adviser as well as the actual cost of goods and services used for or by the
Company and obtained from entities not affiliated with the Adviser. The Adviser
may be reimbursed for the administrative services performed by it on behalf of
the Company pursuant to any separate administration or co-administration
agreement with the Adviser; provided, however, the reimbursement shall be an
amount equal to the lower of the Adviser’s actual cost or the amount the Company
would be required to pay third parties for the provision of comparable
administrative services in the same geographic location; and provided, further,
that such costs are reasonably allocated to the Company on the basis of assets,
revenues, time records or other methods conforming with U.S. generally accepted
accounting principles. No reimbursement shall be permitted for services for
which the Adviser is entitled to compensation by way of a separate fee. Excluded
from the allowable reimbursement shall be:

 

i)

rent or depreciation, utilities, capital equipment, and other administrative
items of the Adviser; and

 

ii)

salaries, fringe benefits, travel expenses and other administrative items
incurred or allocated to any Controlling Person of the Adviser. The term
“Controlling Person” shall mean a person, whatever his or her title, who
performs functions for the Adviser similar to those of (a) the chairman or other
member of a board of directors, (b) executive officers or (c) those holding 10%
or more equity interest in the Adviser, or a person having the power to direct
or cause the direction of the Adviser, whether through the ownership of voting
securities, by contract or otherwise.

3)

Compensation of the Adviser

4

 

--------------------------------------------------------------------------------

 

     The Company agrees to pay, and the Adviser agrees to accept, as
compensation for the services provided by the Adviser hereunder, a base
management fee (the “Management Fee”) and an incentive fee (the “Incentive Fee”)
as hereinafter set forth. The Adviser may, in its sole discretion, elect or
agree to temporarily or permanently waive, defer, reduce or modify, in whole or
in part, the Management Fee and/or the Incentive Fee. The Company shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct. See Annex A for examples of how these fees are
calculated.

 

a)

The Management Fee will be calculated at an annual rate of 1.75% of the average
value of the Company’s gross assets, excluding cash and cash-equivalents but
including assets purchased with borrowed amounts at the end of the two most
recently completed calendar quarters. The Management Fee will be payable
quarterly in arrears. All or any part of the Management Fee not taken as to any
quarter shall be deferred without interest and may be taken in any such other
quarter prior to the occurrence of a liquidity event (as such term is defined in
the Registration Statement) as the Adviser shall determine. The Management Fee
for any partial quarter shall be appropriately prorated.

The determination of gross assets will reflect changes in the fair value of the
Company’s portfolio investments. The fair value of derivatives and swaps held in
the Company’s portfolio, which will not necessarily equal the notional value of
such derivatives and swaps, will be included in the calculation of gross assets.

 

b)

The Incentive Fee shall consist of two parts, as follows:

 

i)

The first part of the Incentive Fee (the “Incentive Fee on Income”) will be
calculated and payable quarterly in arrears based on the Pre-Incentive Fee Net
Investment Income for the immediately preceding calendar quarter. In the case of
a liquidation of the Company or if this Agreement is terminated, the Incentive
Fee on Income will also become payable as of the effective date of the event.
The Incentive Fee on Income for each calendar quarter will be calculated as
follows:

 

(1)

No Incentive Fee on Income will be payable in any calendar quarter in which the
Pre-Incentive Fee Net Investment Income does not exceed a quarterly return to
investors of 1.5% per quarter on the Company’s Adjusted Capital (the “Quarterly
Preferred Return”).

 

(2)

All of the Company’s Pre-Incentive Fee Net Investment Income, if any, that
exceeds the Quarterly Preferred Return, but is less than or equal to 1.875% (the
“Upper Level Breakpoint”), of the Company’s Adjusted Capital in any quarter,
will be payable to the Adviser. This portion of the Incentive Fee on Income is
referred to as the “catch-up.” It is intended to provide an incentive fee of 20%
on all of the Company’s Pre-Incentive Fee Net Investment Income when the
Pre-Incentive Fee Net Investment Income reaches 1.875% of our Adjusted Capital
in any quarter, measured as of the end of the immediately preceding calendar
quarter. The Quarterly Preferred Return of 1.5% and Upper Level Breakpoint of
1.875% are also adjusted for the actual number of days each calendar quarter.

5

 

--------------------------------------------------------------------------------

 

 

(3)

For any quarter in which our Pre-Incentive Fee Net Investment Income exceeds
1.875% of our Adjusted Capital, the Incentive Fee on Income will equal 20% of
the amount of our Pre-Incentive Fee Net Investment Income, because the Quarterly
Preferred Return and catch up will have been achieved.

“Pre-Incentive Fee Net Investment Income” is defined as investment income and
any other income, accrued during the calendar quarter, minus operating expenses
for the calendar quarter, including the Management Fee, expenses payable under
this Agreement and the Administration Agreement, any interest expense and
dividends paid on any issued and outstanding preferred stock, but excluding the
Incentive Fee. Pre-Incentive Fee Net Investment Income does not include any
expense support payments or any reimbursements by the Company of expense support
payments, or any realized capital gains, realized capital losses or unrealized
capital appreciation or depreciation.

“Adjusted Capital” is defined as the cumulative proceeds generated from the
sales of the Company’s common stock, including proceeds from the Company’s
distribution reinvestment plan, net of upfront sales load (up-front selling
commissions and dealer manager fees) reduced for (1) distributions paid to the
Company’s stockholders that represent a return of capital on a tax basis and (2)
amounts paid for share repurchases pursuant to the Company’s share repurchase
program, if any, measured at the end of the immediately preceding calendar
quarter.  

 

ii)

The second part of the Incentive Fee (the “Incentive Fee on Capital Gains”) will
be determined and payable in arrears as of the end of each calendar year of the
Company (or upon termination of this Agreement as set forth below), and will
equal 20% of the Company’s realized capital gains, if any, on a cumulative basis
from inception through the end of such calendar year, net of all realized
capital losses and unrealized capital depreciation on a cumulative basis, minus
the aggregate amount of any previously paid Incentive Fee on Capital Gains as
calculated in accordance with U.S. generally accepted accounting principles
(“U.S. GAAP”).  

 

For purposes of computing the Incentive Fee on Income and the Incentive Fee on
Capital Gains, the calculation methodology will look through derivative
financial instruments or swaps as if the Company owned the reference assets
directly, in the manner described above. With respect to the calculation of
quarterly Pre-Incentive Fee Net Investment Income for purposes of calculating
the Incentive Fee on Income, net interest, if any, associated with a derivative
or swap (which is defined as the difference between (i) the interest income and
transaction fees received in respect of the reference assets of the derivative
or swap and (ii) all interest and other expenses paid by us to the derivative or
swap counterparty) will be included in calculating the Incentive Fee on Income.
The notional value of any such derivatives or swaps is not used for these
purposes. With respect to the calculation of the Incentive Fee on Capital Gains,
realized gains and realized losses on the disposition of any reference assets,
as well as unrealized depreciation on reference assets retained in the
derivative or swap, will be included on a cumulative basis in calculating the
Incentive Fee on Capital Gains.

4)

Covenants of the Adviser

6

 

--------------------------------------------------------------------------------

 

 

a)

The Adviser agrees that it will remain registered as an investment adviser under
the Advisers Act so long as the Company maintains its election to be regulated
as a BDC under the Investment Company Act. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

 

b)

The Adviser shall prepare or shall cause to be prepared and mailed or delivered
by any reasonable means, including an electronic medium, a copy of the Company’s
Annual Report on Form 10-K, filed by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), to each stockholder as of a record
date after the end of the fiscal year within 120 days after the end of the
fiscal year to which it relates that shall include:  (i) financial statements
prepared in accordance with U.S. GAAP which are audited and reported on by
independent certified public accountants; (ii) a report of the material
activities of the Company during the period covered by the report; (iii) where
forecasts have been provided to the Company’s stockholders, a table comparing
the forecasts previously provided with the actual results during the period
covered by the report; and (iv) a report setting forth distributions to
Company’s stockholders for the period covered thereby and separately identifying
distributions from:  (A) cash flow from operations during the period; (B) cash
flow from operations during a prior period which have been held as reserves; (C)
proceeds from disposition of assets; and (D) reserves from the gross
proceeds.  Such Annual Report on Form 10-K must also contain a breakdown of the
costs reimbursed to the Adviser.  The Company shall take reasonable steps to
assure that:  (v) within the scope of the annual audit of the Company’s
financial statements, the independent certified public accountants preparing
such Annual Report on Form 10-K will issue a special report on the allocation of
such costs to the Company in accordance with this Agreement; (w) the special
report shall be in accordance with the American Institute of Certified Public
Accountants United States Auditing Standards relating to special reports;
(x) the additional costs of such special report will be itemized and may be
reimbursed to the Adviser by the Company in accordance with this Section 4(b)
only to the extent that such reimbursement, when added to the cost for
administrative services rendered, does not exceed the competitive rate for such
services as determined above; (y) the special report shall at minimum provide a
review of the time records of individual employees, the costs of whose services
were reimbursed and the specific nature of the work performed by each such
employee; and (z) the prospectus, prospectus supplement or periodic report as
filed with the SEC shall disclose in tabular form an itemized estimate of such
proposed expenses for the next fiscal year together with a breakdown by year of
such expenses reimbursed in each of the last five public programs formed by the
Adviser and subject to the Omnibus Guidelines published by the North American
Securities Administrators Association on May 7, 2007.

 

c)

The Adviser shall prepare or shall cause to be prepared and mailed or delivered
to each Company stockholder within 60 days after the end of each fiscal quarter
of the Company a Quarterly Report on Form 10-Q filed by the Company under the
Exchange Act.

 

d)

The Adviser shall prepare or shall cause to be prepared and mailed or delivered
within 75 days after the end of each calendar year of the Company to each person
who was at any time during such calendar year a Company stockholder all
information pertaining to such

7

 

--------------------------------------------------------------------------------

 

 

stockholder’s investment in the Company necessary for the preparation of such
person’s federal income tax return.

 

e)

The Adviser shall, upon written request of any State Administrator, submit any
of the reports and statements to be prepared and distributed by it pursuant to
this Section 4 to such State Administrator.

 

f)

In performing its duties hereunder, the Adviser shall cause the Company to
provide for adequate reserves for normal replacements and contingencies (but not
for the payment of fees payable to the Adviser described in Section 3 of the
Agreement) by causing the Company to retain a reasonable percentage of proceeds
from offerings and revenues.

 

g)

From time to time and not less than quarterly, the Company shall cause the
Adviser to review the Company’s accounts to determine whether cash distributions
are appropriate.  The Company may, subject to authorization by the Board,
distribute pro rata to the Company’s stockholders funds which the Board deems
unnecessary to retain in the Company. The Board of Directors may from time to
time authorize the Company to declare and pay to the Company’s stockholders such
dividends or other distributions, in cash or other assets of the Company or in
securities of the Company, including in shares of one class or series payable to
the holders of the shares of another class or series, or from any other source
as the Board of Directors in its discretion shall determine. Any such cash
distributions to the Adviser shall be made only in conjunction with
distributions to stockholders and as a result of any shares held by the
Adviser.  All such cash distributions shall be made only out of funds legally
available therefor pursuant to the Maryland General Corporation Law, as amended
from time to time.

 

h)

The Adviser shall, in its sole discretion, temporarily place proceeds from
offerings by the Company of its equity securities into short-term, highly liquid
investments which, in its reasonable judgment, afford appropriate safety of
principal during such time as it is determining the composition and allocation
of the portfolio of the Company and the nature, timing and implementation of any
changes thereto pursuant to Section 1 of the Agreement; provided however, that
the Adviser shall be under no fiduciary obligation to select any such
short-term, highly liquid investment based solely on any yield or return of such
investment. The Adviser shall cause any proceeds of the offering of Company
securities not committed for investment within the later of two years from the
date of effectiveness of the Registration Statement or one year from termination
of the offering, unless a longer period is permitted by the applicable State
Administrator, to be paid as a distribution to the stockholders of the Company
as a return of capital without deduction of Front End Fees.

5)

Excess Brokerage Commissions

 

a)

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities or
loan transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer

8

 

--------------------------------------------------------------------------------

 

 

spread), size of order, difficulty of execution, and operational facilities of
the firm and the firm’s risk and skill in positioning blocks of securities, that
such amount of commission is reasonable in relation to the value of the
brokerage and/or research services provided by such member, broker or dealer,
viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Company’s portfolio, and constitutes the
best net results for the Company.

 

b)

All Front End Fees (as defined in the Company’s Charter) shall be reasonable and
shall not exceed 18% of the gross proceeds of any offering and sale of the
Company’s shares, regardless of the source of payment. Any reimbursement to the
Adviser or any other person for deferred Organizational and Offering Expenses
(as defined in the Company’s Charter), including any interest thereon, if any,
will be included within this 18% limitation.

 

c)

The Adviser shall cause the Company to commit at least 82% of the gross proceeds
of any offering and sale of the Company’s shares towards the investment or
reinvestment of assets and reserves as set forth in Section 4(f) on behalf of
the Company. The remaining proceeds may be used to pay Front End Fees.

6)

Investment Team

     The Adviser shall manage the Company’s portfolio through a team of
investment professionals (the “Investment Team”) primarily dedicated to the
Company’s business, in cooperation with the Company’s Chief Executive Officer.
The Investment Team shall be comprised of senior personnel of the Adviser,
supported by and with access to the investment professionals, analytical
capabilities and support personnel of the Adviser.

7)

Limitations on the Employment of the Adviser

     The services of the Adviser to the Company are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment-based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements as set forth herein. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Adviser and its affiliates,
as directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Adviser and directors, officers, employees, partners,
stockholders, members and managers of the Adviser and its affiliates are or may
become similarly interested in the Company as stockholders or otherwise.

9

 

--------------------------------------------------------------------------------

 

8)

Responsibility of Dual Directors, Officers and/or Employees

     If any person who is a manager, partner, officer or employee of the Adviser
is or becomes a director, officer and/or employee of the Company and acts as
such in any business of the Company, then such manager, partner, officer and/or
employee of the Adviser shall be deemed to be acting in such capacity solely for
the Company, and not as a manager, partner, officer or employee of the Adviser
or under the control or direction of the Adviser, even if paid by the Adviser.

9)

Limitation of Liability of the Adviser; Indemnification

 

a)

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its sole member and the Administrator each of whom shall be deemed a
third party beneficiary hereof) (collectively, the “Indemnified Parties”) and
hold them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders and an
administrative or regulatory proceeding against, or investigation of, the
Company) arising out of or otherwise based upon the performance of any of the
Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this Section 9 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or its security holders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the SEC or its staff thereunder).  

The following provisions in Sections 9(b) – (c) shall not apply in respect of
Owl Rock Capital Securities, LLC.

 

b)

Notwithstanding Section 9(a) to the contrary, the Company shall not provide for
indemnification of an Indemnified Party for any liability or loss suffered by an
Indemnified Party, nor shall the Company provide that any of the Indemnified
Parties be held harmless for any loss or liability suffered by the Company,
unless all of the following conditions are met:

10

 

--------------------------------------------------------------------------------

 

 

i)

the Company has determined, in good faith, that the course of conduct that
caused the loss or liability was in the best interests of the Company;

 

ii)

the Company has determined, in good faith, that the Indemnified Party was acting
on behalf of or performing services for the Company;

 

iii)

the Company has determined, in good faith, that such liability or loss was not
the result of (A) negligence or misconduct, in the case that the Indemnified
Party is the Adviser or an Affiliate (as defined in the Articles of
Incorporation) of the Adviser, or (B) gross negligence or willful misconduct, in
the case that the Indemnified Party is a director of the Company who is not also
an officer of the Company or the Adviser or an Affiliate of the Adviser; and

 

iv)

such indemnification or agreement to hold harmless is recoverable only out of
the Company’s net assets and not from the Company stockholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws by such party unless one or more of the following
conditions are met:

 

i)

there has been a successful adjudication on the merits of each count involving
alleged material securities law violations as to the Indemnified Party;

 

ii)

such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnified Party; or

 

iii)

a court of competent jurisdiction approves a settlement of the claims against
the Indemnified Party and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which shares of stock
of the Company were offered or sold as to indemnification for violations of
securities laws.

 

c)

The Company may pay or reimburse reasonable legal expenses and other costs
incurred by the Indemnified Party in advance of final disposition of a
proceeding only if all of the following are satisfied:

 

i)

the proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company;

 

ii)

the Indemnified Party provides the Company with written affirmation of such
Indemnified Party’s good faith belief that the Indemnified Party has met the
standard of conduct necessary for indemnification by the Company;

 

iii)

the legal proceeding was initiated by a third party who is not a Company
stockholder, or, if by a Company stockholder acting in his or her capacity as
such, a court of competent jurisdiction approves such advancement; and

11

 

--------------------------------------------------------------------------------

 

 

iv)

the Indemnified Party provides the Company with a written agreement to repay the
amount paid or reimbursed by the Company, together with the applicable legal
rate of interest thereon, if it is ultimately determined that the Indemnified
Party did not comply with the requisite standard of conduct and is not entitled
to indemnification.

10)

Effectiveness, Duration and Termination of Agreement

 

a)

This Agreement shall become effective as of the date that the Company meets the
minimum offering requirement as such term is defined in the Registration
Statement. This Agreement may be terminated at any time, without cause or the
payment of any penalty, on 60 days’ written notice, by the vote of a majority of
the outstanding voting securities of the Company or by the vote of the Company’s
independent directors or, on 120 days’ written notice, by the Adviser. The
provisions of Section 9 of this Agreement shall remain in full force and effect,
and the Adviser shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration, and
Section 9 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

 

b)

This Agreement shall continue in effect for two years from the date such minimum
offering requirement is satisfied, and thereafter shall continue automatically
for successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (B) the vote of
a majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

 

c)

This Agreement will automatically terminate in the event of its “assignment” (as
such term is defined for purposes of Section 15(a)(4) of the Investment Company
Act).

 

d)

After the termination of this Agreement, the Adviser shall not be entitled to
compensation for further services provided hereunder, except that it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements and all earned but unpaid fees
payable to the Adviser prior to termination of this Agreement, including any
deferred fees.  The Adviser shall promptly upon termination:

 

i)

Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

ii)

Deliver to the Board all assets and documents of the Company then in custody of
the Adviser; and

 

iii)

Cooperate with the Company to provide an orderly management transition.

12

 

--------------------------------------------------------------------------------

 

 

e)

Without the approval of holders of a majority of the shares entitled to vote on
the matter, the Adviser shall not: (i) amend this Agreement except for
amendments that do not adversely affect the rights of the stockholders; (ii)
except as otherwise permitted herein, voluntarily withdraw as the Adviser unless
such withdrawal would not affect the tax status of the Company and would not
materially adversely affect the stockholders; (iii) appoint a new Adviser (other
than a sub-adviser pursuant to the terms of this Agreement and applicable law);
(iv) sell all or substantially all of the Company’s assets other than in the
ordinary course of the Company’s business or as otherwise permitted by law; or
(v) cause the merger or other reorganization of the Company except as permitted
by law. In the event that the Adviser should withdraw pursuant to (ii) above,
the withdrawing Adviser shall pay all expenses incurred as a result of its
withdrawal.

 

f)

The Company may terminate the Adviser’s interest in the Company’s revenues,
expenses, income, losses, distributions and capital by payment of an amount
equal to the then present fair market value of the terminated Adviser’s
interest, determined by agreement of the terminated Adviser and the Company. If
the Company and the Adviser cannot agree upon such amount, the parties will
submit to binding arbitration which cost will be borne equally by the Adviser
and the Company. The method of payment to the terminated Adviser must be fair
and must protect the solvency and liquidity of the Company.

11)

Conflicts of Interest and Prohibited Activities.

 

a)

The Adviser is not hereby granted or entitled to an exclusive right to sell or
exclusive employment to sell assets for the Company.

 

b)

The Adviser shall not: (i) receive or accept any rebate, give-up or similar
arrangement that is prohibited under applicable federal or state securities
laws; (ii) participate in any reciprocal business arrangement that would
circumvent provisions of applicable federal or state securities laws governing
conflicts of interest or investment restrictions; or (iii) enter into any
agreement, arrangement or understanding that would circumvent the restrictions
against dealing with affiliates or promoters under applicable federal or state
securities laws.

 

c)

The Adviser shall not directly or indirectly pay or award any fees or
commissions or other compensation to any Person engaged to sell shares of the
Company’s stock or give investment advice to a potential stockholder; provided,
however, that this subsection shall not prohibit the payment to a registered
broker-dealer or other properly licensed agent of sales commissions for selling
or distributing the Company’s common stock.

 

d)

The Adviser covenants that it shall not permit or cause to be permitted the
Company’s funds to be commingled with the funds of any other entity.   However,
nothing in this subsection shall prohibit the Adviser from establishing a master
fiduciary account pursuant to which separate sub-trust accounts are established
for the benefit of affiliated programs, provided that the Company’s funds are
protected from the claims of other programs and creditors of such programs.

12)

Access to Stockholder List

13

 

--------------------------------------------------------------------------------

 

If a Stockholder requests a copy of the Stockholder List pursuant to Section
10.04 of the Company’s Charter or any successor provision thereto (the “Charter
Stockholder List Provision”), the Adviser is hereby authorized to request a copy
of the Stockholder List from the Company’s transfer agent and send a copy of the
Stockholder List to any Stockholder so requesting in accordance with the Charter
Stockholder List Provision. In accordance with Section 9 of this Agreement, the
Company shall indemnify, defend and protect the Indemnified Parties and hold
them harmless from and against all damages, liabilities, costs and expenses
incurred by the Indemnified Parties in or by reason of the Adviser’s refusal to
exhibit, produce or mail a copy of the Stockholder List.

13)

Notices

     Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

14)

Amendments

     This Agreement may be amended by mutual consent, but the consent of the
Company must be obtained in conformity with the requirements of the Investment
Company Act.

15)

Certain Definitions

As used in this Agreement, the following terms shall have the following meanings
unless the context otherwise requires:

Approval of a Majority of the Outstanding Voting Securities. The term “Approval
of a Majority of the Outstanding Voting Securities” shall mean the affirmative
vote, at a duly called and held meeting of stockholders of Company, (a) of the
holders of 67% or more of the shares of Company present (in person or by proxy)
and entitled to vote at the meeting, if the holders of more than 50% of the
outstanding shares of the Company entitled to vote at the meeting are present in
person or by proxy or (b) of the holders of more than 50% of the outstanding
shares of the Company entitled to vote at the meeting, whichever is less.

16)

Entire Agreement; Governing Law

     This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof. This Agreement shall be construed in accordance with the
laws of the State of Delaware and in accordance with the applicable provisions
of the Investment Company Act. In such case, to the extent the applicable laws
of the State of Delaware, or any of the provisions herein, conflict with the
provisions of the Investment Company Act, the latter shall control.

[Remainder of page intentionally left blank.]

* * *




14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

 

 

 

 

OWL ROCK CAPITAL CORPORATION II
 

 

 

By:  

/s/ Alan Kirshenbaum

 

 

 

Name:  

Alan Kirshenbaum

 

 

 

Title:  

Chief Operating Officer and Chief Financial Officer

 

 

 

OWL ROCK CAPITAL ADVISORS LLC
 

 

 

By:  

/s/ Alan Kirshenbaum

 

 

 

Name:  

Alan Kirshenbaum

 

 

 

Title:  

Chief Operating Officer and Chief Financial Officer

 

 

 

15

 

--------------------------------------------------------------------------------

 

Annex A

Examples of Quarterly Incentive Fee Calculation

Example 1 — Incentive Fee on pre-incentive fee net investment income for each
quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scenarios expressed as a percentage of adjusted capital

  

Scenario 1

 

 

Scenario 2

 

 

Scenario 3

 

Pre-incentive fee net investment income

  

 

1.00

% 

 

 

1.75

% 

 

 

2.50

% 

Catch up incentive fee (maximum of 0.375%)

  

 

—  

  

 

 

(0.25)

% 

 

 

(0.375

)% 

Split incentive fee (20% above 1.875%)

  

 

—  

  

 

 

—  

  

 

 

(0.125

)% 

 

  

 

 

 

 

 

 

 

 

 

 

 

Net Investment income

  

 

1.00

% 

 

 

1.50

% 

 

 

2.00

% 

 

  

 

 

 

 

 

 

 

 

 

 

 

Scenario 1 — Incentive Fee on Income

Pre-incentive fee net investment income does not exceed the 1.5% quarterly
preferred return rate, therefore there is no catch up or split incentive fee on
pre-incentive fee net investment income.

Scenario 2 — Incentive Fee on Income

Pre-incentive fee net investment income falls between the 1.5% quarterly
preferred return rate and the upper level breakpoint of 1.875%, therefore the
incentive fee on pre-incentive fee net investment income is 100% of the
pre-incentive fee above the 1.5% quarterly preferred return.

Scenario 3 — Incentive Fee on Income

Pre-incentive fee net investment income exceeds the 1.5% quarterly preferred
return and the 1.875% upper level breakpoint provision. Therefore the upper
level breakpoint provision is fully satisfied by the 0.375% of pre-incentive fee
net investment income above the 1.5% preferred return rate and there is a 20%
incentive fee on pre-incentive fee net investment income above the 1.875% upper
level breakpoint. This ultimately provides a incentive fee which represents 20%
of pre-incentive fee net investment income.

Example 2 — Incentive Fee on Capital Gains

Assumptions

 

 

 

 

Year 1:

  

No net realized capital gains or losses

 

 

Year 2:

  

6% realized capital gains and 1% realized capital losses and unrealized capital
depreciation; capital gain incentive fee = 20% x (realized capital gains for
year computed net of all realized capital losses and unrealized capital
depreciation at year end)

 

 

 

Year 1 Incentive Fee on Capital Gains

  

= 20% x (0)

 

  

= 0

 

  

= No Incentive Fee on Capital Gains

 

 

Year 2 Incentive Fee on Capital Gains

  

= 20% x (6% -1%)

 

  

= 20% x 5%

 

  

= 1%

 

A-1